Allen, P.
concurred with Lee, J. in opinion as to the power of the city council to tax stock held by residents of the city in a rail road company, wherever its works were constructed, unless the same were exempted by its charter or by law. That under the law the power of the city council did not depend upon the exercise by the general assembly of the power of taxation over the same subject; but where the general assembly had authority to impose such tax, but had not exercised it, the city council could impose a tax. And he was further of opinion, that under the various laws in relation to both of said companies, the stock of each company was subject to taxation by the city council: and he was therefore of opinion that the judgment should be reversed with costs, and a judgment entered in favor of the plaintiff in error.
Judgment affirmed.